
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.23


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into by and
between Thomas J. Fitzpatrick, a resident of the Commonwealth of Virginia
("Executive"), and SLM Corporation, a corporation organized and existing under
the laws of the State of Delaware ("Company").

        WHEREAS, Mr. Albert L. Lord has expressed his wishes to retire as Chief
Executive Officer of the Company; and

        WHEREAS, the Board of Directors of the Company ("Board of Directors")
has observed the performance of Executive in increasing responsibilities over
the past seven years, as Executive Vice President for private credit lending, as
President and Chief Marketing Officer and most recently as President and Chief
Operating Officer; and

        WHEREAS, Executive has exceeded the performance expectations set for him
in each of his roles and has exhibited the leadership and competence necessary
for the President and Chief Executive Officer position; and

        WHEREAS, the Board of Directors wishes to retain Executive and obtain
his commitment to serve as President and Chief Executive Officer of the Company
on the terms set forth herein;

        NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

        1.     2002 Employment Agreement. This Agreement supersedes the
employment agreement entered into by and between Executive and the Company dated
January 1, 2002, (the "2002 Employment Agreement"), with the following
exception: the provisions of the 2002 Employment Agreement with respect to
stock-based compensation, (i.e. Sections 6, 7, and 8), survive and remain in
force with respect to stock-based compensation awarded pursuant to the 2002
Employment Agreement, except that: (i) the events upon which vesting and
exercisability of such stock-based compensation is forfeited or accelerated
(death, Disability, termination of employment by the Company Without Cause or
for Cause, termination of employment by Executive for Good Reason, and Change in
Control) shall be as defined in this Agreement; and (ii) the provision with
respect to the Distribution of Vested Stock Units (section 7.3) shall be
superseded by Section 8.3 of this Agreement.

        2.     Employment and Term. Executive hereby agrees to be employed
beginning June 1, 2005 as President and Chief Executive Officer of the Company
and the Company hereby agrees to retain Executive as President and Chief
Executive Officer. Executive's employment under this Agreement may be maintained
through Sallie Mae, Inc. ("Sallie Mae") or another wholly owned subsidiary of
the Company used to employ Company executives, and in such case any reference in
this Agreement to employment or termination of employment with the Company shall
be deemed to include employment or termination of employment with Sallie Mae or
such other subsidiary. The term of Executive's employment as President and Chief
Executive Officer under this Agreement (the "Term") shall be the period
commencing on June 1, 2005 and ending on May 31, 2008. The Term may be extended
for two additional one-year terms provided that both parties to the Agreement
elect to do so under the Confirmation of Extension process set forth in
Section 29.

        3.     Duties. During the Term, Executive shall have the titles of
President and Chief Executive Officer of the Company and President and Chief
Executive Officer of Sallie Mae. Executive agrees to assume such duties and
responsibilities as may be reasonably assigned to Executive from time to time

1

--------------------------------------------------------------------------------




by the Board of Directors, including as President and Chief Executive Officer of
other Company subsidiaries.

        4.     Other Business Activities. Executive shall serve the Company
faithfully and to the best of his ability with due loyalty and care and shall
devote his full time, attention, skill and efforts to the performance of the
duties required by or appropriate for his position as President and Chief
Executive Officer. In furtherance of the foregoing, and not by way of
limitation, for so long as he remains President and Chief Executive Officer of
the Company, Executive shall not directly or indirectly engage in any other
business activities or pursuits, except for (a) those arising from positions
held as of March 17, 2005 as a director or otherwise with charitable or business
organizations, as identified by Executive to the Board of Directors, and
(b) with prior notice to the Chairman of the Board of Directors (or, in the case
Executive then serves as Chairman, to the Nominations and Governance Committee
of the Board of Directors), activities in connection with (i) service as a
volunteer, officer or director or in a similar capacity of any charitable or
civic organization, (ii) managing personal investments, and (iii) serving as a
director, executor, trustee or in another similar fiduciary capacity for a
non-commercial entity; provided, however, that any such activities do not
materially interfere with Executive's performance of his responsibilities and
obligations pursuant to this Agreement. Executive may engage in any other
business activity or pursuit, directly or indirectly, including serving as a
director for any commercial entity, with approval of the Board of Directors.

        5.     Base Salary. The Company shall pay Executive a salary at the
annual rate of $750,000 (the "Base Salary"). The Base Salary shall be inclusive
of all applicable income, Social Security and other taxes and charges which are
required by law or requested to be withheld by Executive and which shall be
withheld and paid in accordance with the Company's normal payroll practice for
its similarly situated executives as in effect from time to time. The
Compensation and Personnel Committee of the Board of Directors (the
"Compensation Committee") in its discretion may review Executive's salary for
purposes of determining whether to pay a salary in excess of Base Salary during
the Term, but shall have no obligation to increase Executive's Base Salary based
upon any such review.

        6.     Annual Incentive Compensation. Executive shall participate in the
Company's annual incentive compensation program(s) for executive officers as
provided in the SLM Corporation Incentive Plan as such may be amended from time
to time (the "Incentive Plan"), subject to the limitations and conditions set
forth therein or in any successor plan. For the 2005 bonus plan, Executive shall
be eligible for a bonus equal to up to three and one-half (3.5) times his salary
at the rate paid for 2005 prior to June 1, 2005, pro-rated for the portion of
the year he serves as President and Chief Operating Officer, and for a bonus
equal to up to four (4) times his Base Salary, pro-rated for the portion of the
year he serves as President and Chief Executive Officer.

        7.     Stock Options. Executive shall be granted stock options under
which he may purchase up to a total of two million, three hundred thousand
(2,300,000) shares of Company common stock (the "Stock Options") subject to the
terms and conditions set forth in this Agreement and, to the extent not
inconsistent with this Agreement, to the terms and conditions of stock options
provided generally to Company executive officers. The Stock Options shall not
qualify as incentive stock options under Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code").

        7.1.  Grants of Stock Options. The parties acknowledge that the Stock
Options include options to purchase one million (1,000,000) shares that were
granted on March 17, 2005 (the "March 2005 Stock Options"). The remainder of the
Stock Options (that is, options to purchase one million, three hundred thousand
(1,300,000) shares) shall be granted as follows: options to purchase one million
(1,000,000) shares shall be granted in January 2006 (the "January 2006 Stock
Options") and options to purchase three hundred thousand (300,000) shares shall
be granted in January 2007 (the "January 2007 Stock Options"), provided only
that Executive remains employed pursuant to this Agreement through each
respective date of grant. The Stock Options shall have an exercise

2

--------------------------------------------------------------------------------



price equal to the fair market value of the Company's common stock as of their
respective dates of grant (which was $49.88 as to the March 2005 Stock Options).
For purposes of this Agreement and the Stock Options, the "fair market value" of
the Company's common stock shall be the closing sales price of the stock on that
day. For purposes of this Agreement, the term "Continuously Employed" means that
Executive remains continuously employed by the Company pursuant to this
Agreement from June 1, 2005 through May 31, 2008 as President and Chief
Executive Officer and, to the extent applicable, through the date of Executive's
termination of employment during or upon conclusion of the First-Year Extension
or the Second-Year Extension.

        7.2.  The March 2005 Stock Options. The March 2005 Stock Options shall
be subject to the following provisions:

        (a)   If and to the extent that the Price Performance Goals (as defined
in Section 9) applicable to the March 2005 Stock Options are satisfied and
provided, in each case, that Executive remains Continuously Employed through
such respective vesting date:

(i)The first one-third of the March 2005 Stock Options shall become vested and
exercisable on the later of the date the Price Performance Goals (as defined in
Section 9) are satisfied with respect to such Stock Options and May 31, 2008;
and

(ii)The remaining two-thirds of the March 2005 Stock Options shall become vested
on the later of the date the Price Performance Goals are satisfied with respect
to such Stock Options and May 31, 2008 and shall become exercisable on the later
of the date the Price Performance Goals are satisfied with respect to such Stock
Options and May 31, 2009.

        (b)   If and to the extent that the Price Performance Goals (as defined
in Section 9) applicable to the March 2005 Stock Options are not satisfied while
Executive remains Continuously Employed, the March 2005 Stock Options shall
become fully vested (but not exercisable) on May 31, 2010 provided that
Executive remains Continuously Employed through such vesting date, and
thereafter shall become exercisable on March 17, 2013.

        7.3   The January 2006 Stock Options and January 2007 Stock Options. The
January 2006 Stock Options and January 2007 Stock Options shall be subject to
the following provisions.

        (a)   If and to the extent that the Price Performance Goals (as defined
in Section 9) applicable to the January 2006 Stock Options are satisfied and
provided, in each case, that Executive remains Continuously Employed through
such respective vesting date:

(i)The first one-third of the January 2006 Stock Options shall become vested and
exercisable on the later of the date the Price Performance Goals (as defined in
Section 9) are satisfied with respect to such Stock Options and May 31, 2008;
and

(ii)The remaining two-thirds of the January 2006 Stock Options shall become
vested on the later of the date the Price Performance Goals are satisfied with
respect to such Stock Options and May 31, 2008 and shall become exercisable on
the later of the date the Price Performance Goals are satisfied with respect to
such Stock Options and May 31, 2009.

        (b)   If and to the extent that the Price Performance Goal (as defined
in Section 9) applicable to the January 2007 Stock Options is satisfied and
provided that Executive remains Continuously Employed through the vesting date,
all of the January 2007 Stock Options shall become vested on the later of the
date the Price Performance Goal is satisfied with respect to such Stock Options
and May 31, 2008 and shall become exercisable on May 31, 2009.

        (c)   If and to the extent that the Price Performance Goals (as defined
in Section 9) applicable to the January 2006 Stock Options and the January 2007
Stock Options have not been satisfied by

3

--------------------------------------------------------------------------------






May 31, 2010, the January 2006 Stock Options and the January 2007 Stock Options
shall be forfeited.

        (d)   The Company retains the discretion to grant the January 2006 Stock
Options and the January 2007 Stock Options with a provision that such Stock
Options will become exercisable on the later of satisfaction of the applicable
Price Performance Goals and a date certain (which date may be after the Term of
this Agreement) if such vesting provision is determined by the Compensation and
Personnel Committee of the Board to be necessary in order for the Company to
obtain fixed accounting with respect to such stock options prior to the
Company's implementation of Statement of Financial Accounting Standards No 123
(revised 2004) (Statement No. 123R).

        7.4.  Additional Terms Applicable to the Stock Options. In addition to
the provisions set forth in Sections 7.2 and 7.3 above, the Stock Options shall
be subject to the following provisions:

        (a)   The Stock Options shall earlier become fully vested and
exercisable (to the extent not already vested and/or exercisable pursuant to
Section 7.2 or Section 7.3) upon Executive's termination of employment on
account of death or Disability, termination of employment by Company Without
Cause, termination of employment by Executive For Good Reason, or upon a Change
in Control, as each such term is defined in Section 13.

        (b)   Unless otherwise vested pursuant to Section 7.2, 7.3 and/or
7.4(a), the Stock Options shall be forfeited and shall immediately expire and
terminate if and to the extent the Stock Options have not vested on or before
the date Executive terminates his employment Without Good Reason.

        (c)   Notwithstanding any other provision allowing for the
exercisability of the Stock Options, any of the Chairman of the Board of
Directors (or, in the case Executive then serves as Chairman, the Lead
Independent Director), the chief accounting officer, the chief financial officer
and the general counsel of the Company (any such person, an "Authorized
Officer") each may provide written notice that at any time (including after a
notice of exercise has been delivered) and from time to time that Executive's
right to exercise any Stock Options may be suspended pending a determination by
the Compensation and Personnel Committee as to whether Executive has committed
an act of Misconduct (as defined in Section 13.4(a)). Notwithstanding anything
to the contrary in this Agreement or the Stock Options and regardless of whether
the Stock Options have theretofore become vested or exercisable, if the Board of
Directors determines that Executive has committed an act of Misconduct Executive
shall forfeit and not be entitled to exercise any Stock Options granted to
Executive pursuant to this Agreement and Executive shall repay to the Company
any gross profits realized from the exercise of Stock Options within one year
prior to the date of Misconduct.

        (d)   To the extent that the Stock Options have not been forfeited or
exercised, the Stock Options shall expire on the earlier of (i) the tenth
anniversary of the date of their grant, the first anniversary of Executive's
termination of employment on account of death or Disability (as defined in
Section 13.1) or (iii) the date Executive's employment is terminated for Cause
(as defined in Section 13.4).

        (e)   Executive shall not be entitled to receive replacement options
upon exercising any of the Stock Options granted pursuant to this Section 7.

        8.     Restricted Stock Units. Executive shall be granted restricted
stock units representing the right to acquire up to a total of two hundred
thousand (200,000) shares of Company common stock (the "Stock Units") subject to
the terms and conditions set forth in this Agreement and, to the extent not
inconsistent with this Agreement, to the terms and conditions of restricted
stock units provided generally to Company executive officers. The Stock Units
represent an unfunded and unsecured

4

--------------------------------------------------------------------------------



obligation of the Company and shall not be transferable and shall not be
pledged, assigned or otherwise alienated.

        8.1.  Grants of Stock Units. Stock units representing ninety thousand
(90,000) shares) (the "2005 Stock Units") shall be granted on June 1, 2005.
Stock Units representing one hundred thousand (100,000) shares (the "2006 Stock
Units") shall be granted in January 2006 and the remainder of the Stock Units
(the "2007 Stock Units") shall be granted in January 2007, in each case provided
only that Executive remains employed pursuant to this Agreement through such
respective date of grant.

        8.2.  Vesting. Subject to acceleration of vesting provisions provided
for below, the Stock Units shall be forfeited and shall immediately expire and
terminate if they have not vested on or before the date Executive's employment
terminates. Subject to the preceding sentence, the 2005 Stock Units and 2007
Stock Units shall become vested (but shall not be converted to common stock and
shall not be distributed to Executive except as provided in Section 8.3), upon
the earlier of (a) May 31, 2008, or (b) Executive's termination of employment on
account of death or Disability, termination of employment by Company Without
Cause, termination of employment by Executive For Good Reason, or upon a Change
in Control, as each such term is defined in Section 13 and the 2006 Stock Units
shall become vested (but shall not be converted to common stock and shall not be
distributed to Executive except as provided in Section 8.3), upon the earlier of
(a) May 31, 2009, or (b) Executive's termination of employment on account of
death or Disability, termination of employment by Company Without Cause,
termination of employment by Executive For Good Reason, or upon a Change in
Control, as each such term is defined in Section 13; provided, in each case,
that Executive remains Continuously Employed through such respective vesting
date.

        8.3.  Distribution of Vested Stock Units. To the extent that they have
not theretofore been forfeited, Stock Units that have vested pursuant to
Section 8.2 and Stock Units granted pursuant to Section 7 of the 2002 Employment
Agreement shall be converted to shares of Common Stock and shall be delivered to
Executive upon the later of: (i) January 1 of the first year following the year
in which Executive ceases to serve as a "covered employee" (as such term is
defined in Section 162(m) of the Internal Revenue Code of 1986, as amended (the
"Code")); and (ii) the earlier of (x) Executive's death or Disability,
(y) 6 months after Executive's "separation from service" with the Company (as
such term is defined in Section 409A of the Code) and (z) a Change in Control.

        9.     Stock Price Performance and Other Terms of Stock-Based
Compensation.

        9.1.  Price Performance Goals. The term "Price Performance Goals" in
reference to the Stock Options shall mean:

        (a)   with respect to one-third of the shares of common stock subject to
the March 2005 Stock Options (that is, options for 333,333 shares), the
Company's stock price obtaining a closing price for five consecutive trading
days after the grant date that is at least twenty-five percent (25%) higher than
the exercise price of the March 2005 Stock Options (i.e., that is equal to or
greater than $62.35 per share); with respect to an additional one-third of the
shares subject to the March 2005 Stock Options (that is, options for 333,333
shares), the Company's stock price obtaining a closing price for five
consecutive trading days after the grant date that is at least thirty-three
percent (33%) higher than the exercise price of the March 2005 Stock Options
(i.e., that is equal to or greater than $66.34 per share); with respect to an
additional one-third of the shares subject to the March 2005 Stock Options (that
is, options for 333,334 shares), the Company's stock price obtaining a closing
price for five consecutive trading days after the grant date that is at least
fifty percent (50%) higher than the exercise price of the March 2005 Stock
Options (i.e., that is equal to or greater than $74.82 per share); and

5

--------------------------------------------------------------------------------






        (b)   with respect to one-third of the shares of common stock subject to
the January 2006 Stock Options (that is, options for 333,333 shares), the
Company's stock price obtaining a closing price for five consecutive trading
days after the grant date that is at least twenty-five percent (25%) higher than
the exercise price of the January 2006 Stock Options; with respect to an
additional one-third of the shares subject to the January 2006 Stock Options
(that is, options for 333,333 shares), the Company's stock price obtaining a
closing price for five consecutive trading days after the grant date that is at
least thirty-three percent (33%) higher than the exercise price of the
January 2006 Stock Options; with respect to an additional one-third of the
shares subject to the January 2006 Stock Options (that is, options for 333,334
shares), the Company's stock price obtaining a closing price for five
consecutive trading days after the grant date that is at least fifty percent
(50%) higher than the exercise price of the January 2006 Stock Options; and

        (c)   with respect to the January 2007 Stock Options, the Company's
stock price obtaining a closing price for five consecutive trading days after
the grant date that is at least twenty-five percent (25%) higher than the
exercise price of the January 2007 Stock Options.

        9.2.  Anti-Dilution Adjustments. The number and type of shares or other
property subject to the Stock Options and the Stock Units, the exercise price of
the Stock Options and the stock prices set forth as the Price Performance Goals
shall be appropriately and proportionately adjusted by the Compensation
Committee if the class of securities which are subject to the Stock Options and
the Stock Units are (i) exchanged for or converted into cash, property or a
different number or kind of shares or securities as a result of a
reorganization, merger, consolidation, recapitalization, restructuring or
reclassification, or (ii) if the number of securities of the class of securities
then subject to the Stock Options and the Stock Units are increased or decreased
or if cash, property or shares or securities are distributed in respect of such
subject securities as a result of a dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split, spin-off
or the like.

        9.3.  Tax Withholding. Executive shall pay in cash or make other
arrangements satisfactory to the Compensation Committee for the satisfaction of
any withholding tax obligations that arise by reason of exercise of the Stock
Options or conversion of the Stock Units. The Company shall not be required to
issue shares of common stock or to recognize the disposition of such shares
until such obligations are satisfied.

        9.4.  Dividends shall accrue on the Stock Units at the same time and in
the same amount as dividends are declared on the Company's common stock and such
an accrual shall be credited to the benefit of Executive in the form of
additional Stock Units and shall be distributed in the form of shares of the
Company's common stock at the same time as shares of common stock is issued in
satisfaction of the Stock Units to which they relate.

        10.   Other Benefits.

        (a)   Pension Plans. Executive shall be entitled to participate in all
tax-qualified and non-tax-qualified pension plans maintained or contributed to
by the Company or for the benefit of its executives, including without
limitation, the Sallie Mae Cash Account Retirement Plan and the Sallie Mae
Supplemental Cash Account Retirement Plan (collectively, the "Company Pension
Plans"), in accordance with the terms of such Company Pension Plans as they may
be amended from time to time in the discretion of the Company; provided however,
that on or following Executive's termination of employment for any reason other
than termination by Company for Cause as defined in Section 13.4, Executive
shall be entitled to the supplemental retirement benefit equal to the amount, if
any, by which (i) the Target Benefit Amount (as such term is defined below),
exceeds (ii) the actuarial equivalent life annuity benefit, if any, that would
be payable following such termination event under the Company Pension Plans,
determined in accordance with the actuarial assumptions then used on such
termination event under the Company Pension

6

--------------------------------------------------------------------------------



Plans to calculate the equivalent life annuity and assuming that Executive
commenced benefit distributions under the Company Pension Plans at the same
date. For purposes of this Agreement, the "Target Benefit Amount" equals a
single life annuity of $300,000 payable to Executive commencing at age 60
following continuous service with the Company from the date of this Agreement
through age 60, except that if Executive's employment terminates Without Cause
or For Good Reason (as defined in Section 13.2) the Target Benefit Amount shall
be as provided in Section 13.2(c) or, if such termination occurs during the Term
of this Agreement but within 24 months following a Change in Control, as
provided in Section 13.3(c), or if Executive's employment otherwise terminates
before or after age 60, the Target Benefit Amount shall be adjusted as provided
for in the schedule attached hereto as Schedule A. The Target Benefit Amount is
payable at the same time and in the same manner as Executive elects under the
Sallie Mae Supplemental Cash Account Retirement Plan.

        (b)   Medical Insurance. During the Term of this Agreement and for as
long as Executive remains employed under this Agreement during the Term,
Executive shall be entitled to participate in any medical and dental insurance
plans generally available to the senior management of the Company, as such plans
may be in effect from time to time. After termination of Executive's employment
with the Company, other than on account of termination by Company for Cause or
by Executive Without Good Reason (as such terms are defined in Section 13.4) but
including termination of employment upon expiration of the Term, Executive and
his eligible dependents or survivors shall be entitled to continue to
participate in such plans on the terms generally applied to actively employed
senior management of the Company, including any employee cost-sharing
provisions, for the greater of the number of months remaining in the Term
(including any extensions of the Term which the parties have confirmed pursuant
to Section 29) at the time of Executive's termination of employment and one
year. To the extent the terms and conditions of the aforesaid plans do not
permit participation by Executive, his dependents, or his survivors, the Company
shall arrange to provide Executive, his dependents, or his survivors with the
after-tax economic equivalent of such continued coverage; provided that no
payments pursuant to this sentence shall be paid until the earlier of
(i) Executive's death or Disability and (ii) 6 months after Executive's
"separation from service" with the Company (as such term is defined in
Section 409A of the Code). After the termination of his employment with the
Company, Executive shall cease to be covered under the foregoing medical and/or
dental insurance plans if he obtains coverage under other medical and/or dental
insurance plans; provided, however, that if the coverage under the new medical
and/or dental insurance plans is less than under the foregoing plans, the
Company shall provide Executive with a cash payment in an amount necessary for
Executive to obtain coverage comparable to that provided under the foregoing
plans or may at its option continue to provide for coverage under the Company's
plans.

        (c)   Other Benefit Plans. During the Term, Executive shall be entitled
to receive or participate in such further savings, deferred compensation, health
or welfare benefit plans offered to the Company's senior management generally,
in accordance with the terms of such plans as they may be amended from time to
time in the discretion of the Company.

        (d)   Perquisites; Expenses. The Company agrees to reimburse Executive
for all reasonable, ordinary and necessary business expenses incurred by
Executive in performing his duties during the Term of this Agreement, in
accordance with the Company's reimbursement policies generally applicable to
management personnel. Subject to the Compensation and Personnel Committee's
discretion to adjust perquisites, the Company agrees to provide Executive with
such perquisites as are generally made available to management personnel from
time to time consisting of (i) the right to participate at the Board member
level in the Company's matching contribution program for one year after
termination of Executive's employment hereunder, unless Executive's employment
is terminated by Company for Cause or by Executive Without Good Reason, and
(ii) during the

7

--------------------------------------------------------------------------------






Term of this Agreement, use of a personal vehicle selected by the Company and
access to the Company's corporate jet, subject to the Company's policy on
payment for personal use of the corporate jet.

        11.   Nondisclosure of Confidential Information.

        (a)   Executive and the Company acknowledge that Executive will, in the
course of his employment, come into possession of confidential, proprietary
business and technical information, and trade secrets of the Company and its
Affiliates, as defined in Section 12(b) (the "Proprietary Information").
Proprietary Information includes, but is not limited to, the following:

•Business procedures. All information concerning or relating to the way the
Company and its Affiliates conduct their business, which is not generally known
to the public or within the industry or trade in which the Company or its
Affiliates compete (such as the Company contracts, internal business procedures,
controls, plans, licensing techniques and practices, supplier, subcontractor and
prime contractor names and contacts and other vendor information, computer
system passwords and other computer security controls, financial information,
distributor information, and employee data) and the physical embodiments of such
information (such as check lists, samples, service and operational manuals,
contracts, proposals, printouts, correspondence, forms, listings, ledgers,
financial statements, financial reports, financial and operational analyses,
financial and operational studies, management reports of every kind, databases,
employment or personnel records, and any other written or machine-readable
expression of such information as are filed in any tangible media).

•Marketing Plans and Customer Lists. All information not generally known to the
public or within the industry or trade in which the Company or its Affiliates
compete pertaining to the Company's and its Affiliates' marketing plans and
strategies; forecasts and projections; marketing practices, procedures and
policies; goals and objectives; quoting practices, procedures and policies; and
customer data including the customer list, contracts, representatives,
requirements and needs, specifications, data provided by or about prospective
customers, and the physical embodiments of such information.

•Business Ventures: All information not generally known to the public or within
the industry or trade in which the Company or its Affiliates operate concerning
new product development, negotiations for new business ventures, future business
plans, and similar information and the physical embodiments of such information.

•Software. All information relating to the Company's and its Affiliates'
software or hardware in operation or various stages of research and development,
which are not generally known to the public or within the industry or trade in
which the Company or its Affiliates compete and the physical embodiments of such
information.

•Litigation. Information which is not a public record and is not generally known
to the public or within the industry or trade in which the Company or its
Affiliates compete regarding litigation and potential litigation matters and the
physical embodiments of such information.

•Policy Information. Information not of a public nature regarding the policies
and positions that have been or will be advocated by the Company and its
Affiliates with government officials, the views of government officials toward
such policies and positions, and the status of any communications that the
Company or its Affiliates may have with any government officials.

•Information Not Generally Known. Any information which (a) is not generally
known to the public or within the industry or trade in which the Company or its
Affiliates compete, (b) gives the Company or its Affiliates a significant
advantage over its or their competitors,

8

--------------------------------------------------------------------------------



or (c) has significant economic value or potentially significant economic value
to the Company or its Affiliates, including the physical embodiments of such
information.

        (b)   Executive acknowledges that the Proprietary Information is a
valuable and unique asset of the Company and its Affiliates. Executive agrees
that he will not, at any time during his employment or after the termination of
his employment with the Company, without the prior written consent of the
Company or its Affiliates, as applicable, either directly or indirectly divulge
any Proprietary Information for his own benefit or for any purpose other than
the exclusive benefit of the Company and/or its Affiliates.

        12.   Agreement Not to Compete.

        (a)   Executive agrees that he shall not compete with the Company or its
Affiliates for the Restricted Period, which is defined as the longer of two
years after the termination of Executive's employment with the Company for any
reason, or six months after he no longer holds any unexercised Stock Options
(whether or not then vested or exercisable).

        (b)   For the purposes of this Section 12, "compete" shall mean directly
or indirectly through one or more intermediaries (i) working or serving as a
director, officer, employee, consultant, agent, representative, or in any other
capacity, with or without compensation, on behalf of one or more entities
engaged in the Company's Business (as defined below) in the United States,
Canada, or any other country where the Company (including any Affiliate) either
engages in the Company's Business at the time of Executive's termination or
where the Company, at the time of Executive's termination, has developed a
business plan or taken affirmative steps to engage in the Company's Business;
(ii) soliciting any current employees, customers, or business partners of the
Company, soliciting any former employees of the Company who were employed by the
Company within 12 months of Executive's date of termination of employment,
inducing any customer or business partner of the Company to breach a contract
with the Company or any principal for whom the Company acts as agent to
terminate such agency relationship; and/or (iii) making statements about the
Company or its management reasonably determined by the Board of Directors to be
disparaging. For purposes of this provision, the term "the Company's Business"
shall mean any business activity or line of business similar to the type of
business conducted by the Company, Sallie Mae, and/or their Affiliates at the
time of Executive's termination of employment or which the Company, Sallie Mae
and/or their Affiliates at the time of Executive's termination of employment or
within one year prior thereto have planned to enter into or conduct. Executive
expressly agrees that the markets served by the Company, Sallie Mae and their
Affiliates extend nationally, to Canada, and any other country where the Company
is engaged in business at the time of Executive's termination of employment and
are not dependent on the geographic location of the executive personnel or the
businesses by which they are employed and that the restrictions set forth in
this Section 12 are reasonable and are no greater than are required for the
protection of the Company, Sallie Mae, and its Affiliates. For purposes of this
Agreement, the term "Affiliate" shall be deemed to refer to the Company, and any
entity (whether or not existing on the date hereof) controlling, controlled by
or under common control with the Company.

        (c)   In the event the Board of Directors reasonably determines that
Executive has violated any provision of this Section 12, Executive shall
(i) forfeit the Stock Options granted under this Agreement, regardless of
whether then vested, unvested, exercisable or unexercisable, and (ii) without
limitation of the Company's other rights and remedies as specified in
Section 26, repay to the Company any gross profits realized from the exercise of
the Stock Options since the earlier of one year prior to the date of such
violation and the termination of Executive's employment with the Company
(whichever date occurred the longest period of time before the date of any such
option exercise).

9

--------------------------------------------------------------------------------






        13.   Termination. Executive's employment hereunder may be terminated
during the Term upon the occurrence of any one of the events described in this
Section 13. Upon termination, Executive shall be entitled only to such
compensation and benefits as described in this Section 13.

        13.1.   Disability and Death.

        (a)   Disability. If Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Company's disability plan available generally to all
employees (any such situation, "Disability"), the Company may terminate
Executive's employment hereunder. The determination of whether the Executive has
a Disability under this Agreement shall be made by the Compensation Committee,
which shall consider the information presented by Executive's personal physician
and by any other advisors, including any other physician, which the Compensation
Committee determines appropriate. The determination of the Compensation
Committee shall be final and binding, unless it is determined to have been
arbitrary and capricious. If the employment of Executive terminates during the
Term due to the Disability of Executive, the Company shall provide to Executive
(i) whatever benefits are available to him under any disability benefit plan(s)
applicable to him at the time of such termination to the extent Executive
satisfies the requirements of such plan(s), and (ii) the payments set forth in
Section 13.1(c).

        (b)   Death. If Executive dies during the Term, the Company shall pay to
Executive's executors, legal representatives or administrators the payments set
forth in Section 13.1(c). Except as specifically set forth in this Section 13.1
or under applicable laws, the Company shall have no liability or obligation
hereunder to Executive's executors, legal representatives, administrators, heirs
or assigns or any other person claiming under or through him by reason of
Executive's death, except that Executive's executors, legal representatives or
administrators will be entitled to receive any death benefit payable to them as
beneficiaries under any insurance policy or other benefits plans in which
Executive participates as an employee of the Company and to exercise any rights
afforded them under any benefit plan then in effect.

        (c)   Payment Upon Disability or Death. Upon termination of the
employment of Executive due to death or Disability during the Term, the Company
shall pay an amount equal to all accrued but unpaid Base Salary through the date
of termination of employment, plus a portion of the Average Annual Incentive
Compensation (as defined in Section 13.2(d) below) pro-rated for the year
through the date of termination. In addition, upon such termination of
employment, the Stock Options shall fully vest and become exercisable in
accordance with Section 7.2(d) and 7.3(c)(ii) and shall expire on the first
anniversary of such termination of employment, the Stock Units shall fully vest
and thereafter shall be distributed as provided in Section 8.2(b) and 8.3, and
Executive and Executive's eligible dependents or survivors shall be entitled to
medical and dental insurance benefits as provided in Section 10(b) and to the
supplemental retirement benefit described in Section 10(a).

        13.2.   Termination By Company Without Cause; Termination By Executive
For Good Reason.

        (a)   Termination By Company Without Cause. The Company may terminate
Executive's employment hereunder at any time for any reason other than Cause
upon written notice to Executive ("Termination Without Cause"). "Termination
Without Cause" shall not include failure to extend the Term under Section 29 of
this Agreement.

10

--------------------------------------------------------------------------------






        (b)   Termination By Executive For Good Reason. Executive may terminate
his employment hereunder at any time For Good Reason ("Termination For Good
Reason"). For purposes of this Agreement, Good Reason shall mean (i) a material
reduction in the position or responsibilities of Executive, provided that (a) a
Change in Control (including the fact that the Company's stock is not publicly
held or is held or controlled by a single stockholder as a result of a Change in
Control) or (b) Executive's election under Section 29 to continue his employment
in a reduced executive role shall not of itself be deemed a material reduction
in the position or responsibilities of Executive; (ii) a reduction in
Executive's Base Salary or a material reduction in Executive's compensation
arrangements or benefits, except as provided for in Section 29 (provided that
variability in the value of stock-based compensation or in the compensation
provided under the Incentive Plan shall not be deemed to cause a material
reduction in compensation); (iii) a substantial failure of the Company to
perform any material provision of this Agreement; or (iv) a relocation of the
Company's executive offices to a distance of more than seventy-five (75) miles
from its location as of the date of this Agreement without the consent of
Executive, unless such relocation results in the Company's executive offices
being closer to Executive's then primary residence or does not substantially
increase the average commuting time of Executive. "Termination by Executive For
Good Reason" shall not include failure to extend the Term under Section 29 of
this Agreement.

        (c)   In the event of a Termination Without Cause or a Termination For
Good Reason, the Company shall pay to Executive within (i) forty-five (45) days
after termination an amount equal to all accrued but unpaid Base Salary through
the date of termination of employment, plus a portion of the Average Annual
Incentive Compensation pro-rated for the year through the date of termination,
and (ii) as soon as reasonably practicable following the date that is six
(6) months after executive's separation from service (as defined pursuant to
Code Section 409A), the Multiplier times the Compensation Amount (as such terms
are defined in Section 13.2(d) below). In addition, upon Executive's Termination
Without Cause or Termination For Good Reason, (i) the Stock Options shall fully
vest and become fully exercisable upon the date of such termination of
employment in accordance with Section 7.4(a); and (ii) the Stock Units shall
fully vest and thereafter shall be distributed as provided in Section 8.3.
Further, upon and following Executive's Termination Without Cause or Termination
For Good Reason, Executive and Executive's eligible dependents or survivors
shall be entitled to medical and dental insurance benefits as provided in
Section 10(b) and to the supplemental retirement benefit described in
Section 10(a) provided that for purposes of calculating the supplemental
retirement benefit the Target Benefit Amount shall be adjusted through the date
of Executive's termination as set forth in Schedule A but shall be no less than
the Target Benefit Amount that otherwise would have accrued upon May 31, 2008
($271,417, expressed as a single life annuity).

        (d)   The Multiplier is defined as the number obtained by dividing by
twelve the number of full months remaining in the Term (including any extensions
of the Term which the parties have confirmed pursuant to Section 29) at the time
of Executive's termination of employment but in no event shall the Multiplier be
less than one. The Average Annual Incentive Compensation shall be a cash payment
equal to the value of the average annual incentive compensation earned by
Executive in each of the three full calendar years prior to the date of
termination. For purposes of determining the average annual incentive
compensation earned by Executive in any past year, any non-cash compensation
awarded to Executive shall be included as annual incentive compensation only if
specifically designated as such by the Compensation Committee, and such non-cash
compensation shall be valued by such method as the Compensation Committee in its
discretion shall determine, which may be the manner in which such compensation
is valued for proxy reporting purposes. The Compensation Amount is defined as
the sum of (i) the annual Base Salary of Executive as in effect immediately
prior to Executive's termination of employment, and (ii) the Average Annual
Incentive Compensation.

11

--------------------------------------------------------------------------------






        13.3. Change in Control.

        (a)   For purposes of this Agreement, "Change in Control" shall mean an
occurrence of one or more of the following events:

(i)an acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "person" or "group"
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934) other than an employee benefit plan of the Company, immediately
after which such person or group has "Beneficial Ownership" (within the meaning
of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company's then outstanding Voting Securities; or

(ii)within any 12-month period, the individuals who were directors of the
Company as of the date the Board of Directors approved this Agreement (the
"Incumbent Directors") ceasing for any reason other than death, disability or
retirement to constitute at least a majority of the Board of Directors, provided
that any director who was not a director as of the date the Board of Directors
approved this Agreement shall be deemed to be an Incumbent Director if such
director was appointed or nominated for election to the Board of Directors by,
or on the recommendation or approval of, at least a majority of directors who
then qualified as Incumbent Directors, provided further that any director
appointed or nominated to the Board of Directors to avoid or settle a threatened
or actual proxy contest shall in no event be deemed to be an Incumbent Director;
or

(iii)satisfaction of all conditions to a merger, consolidation, or
reorganization involving the Company that results in the stockholders of the
Company immediately before such merger, consolidation or reorganization owning,
directly or indirectly, immediately following such merger, consolidation or
reorganization, less than fifty percent (50%) of the combined voting power of
the corporation which survives such transaction as the ultimate parent entity,
unless either (A) such merger, consolidation or reorganization is not thereafter
consummated, or (B) Executive remains Chief Executive Officer, co-Chief
Executive Officer, or Chairman of the corporation which survives such
transaction as the ultimate, parent entity and prior to the satisfaction of all
such conditions, the Board of Directors determines that such transaction shall
not constitute a Change in Control; or

(iv)a sale of all or substantially all of the assets of the Company.

        (b)   Upon a Change in Control, all of the Stock Options granted under
this Agreement shall immediately fully vest and become exercisable and all of
the Stock Units granted under this Agreement shall immediately fully vest and
thereafter shall be distributed as provided in Section 8.3.

        (c)   In the event a Termination Without Cause (as defined in
Section 13.2(a)) or a Termination For Good Reason (as defined in
Section 13.2(b)) occurs during the Term of this Agreement but within 24 months
following a Change in Control, Executive shall be entitled to receive as soon as
reasonably practicable following the date that is six (6) months after such
separation from service (as defined pursuant to Code Section 409A) an amount
equal to the number obtained by dividing by twelve the number of full months
remaining in the Term (including any extensions of the Term which the parties
have confirmed pursuant to Section 29) at the time of Executive's termination of
employment times the Compensation Amount, as such term is defined in
Section 13.2(d). In addition, upon and following Executive's Termination Without
Cause or Termination For Good Reason, Executive and Executive's eligible
dependents or survivors shall be entitled to medical and dental insurance
benefits as provided in Section 10(b) and to the supplemental retirement benefit
described in Section 10(a), provided that for purposes

12

--------------------------------------------------------------------------------






of calculating the supplemental retirement benefit the Target Benefit Amount
shall be no less than the Target Benefit Amount that otherwise would have
accrued at age 60 ($300,000, expressed as a single life annuity).

        (d)   If, as a result of payments provided for under or pursuant to this
Agreement together with all other payments in the nature of compensation
provided to or for the benefit of Executive under any other agreement in
connection with a Change in Control, Executive becomes subject to taxes of any
state, local or federal taxing authority that would not have been imposed on
such payments but for the occurrence of a Change in Control, including any
excise tax under Section 4999 of the Code and any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, the Company (including any successor to the
Company) shall pay to Executive at the time any such payments are made under or
pursuant to this or the other agreements, an amount equal to the amount of any
such taxes imposed or to be imposed on Executive (the amount of any such
payment, the "Parachute Tax Reimbursement"). In addition, the Company (including
any successor to the Company) shall "gross up" such Parachute Tax Reimbursement
by paying to Executive at the same time an additional amount equal to the
aggregate amount of any additional taxes (whether income taxes, excise taxes,
special taxes, employment taxes or otherwise) that are or will be payable by
Executive as a result of the Parachute Tax Reimbursement being paid or payable
to Executive and/or as a result of the additional amounts paid or payable to
Executive pursuant to this sentence, such that after payment of such additional
taxes Executive shall have been paid on a net after-tax basis an amount equal to
the Parachute Tax Reimbursement. The amount of any Parachute Tax Reimbursement
and of any such gross-up amounts shall be determined by a registered public
accounting firm selected by the Compensation and Personnel Committee (in
conjunction with the Audit Committee) of the Board of Directors, whose
determination, absent manifest error, shall be treated as conclusive and binding
absent a binding determination by a governmental taxing authority that a greater
or lesser amount of taxes is payable by Executive.

        13.4. Termination For Cause; Termination By Executive Without Good
Reason.

        (a)   Termination for Cause. The Company may terminate the employment of
Executive for Cause at any time during the Term. For purposes of this Agreement,
Cause shall mean a determination by the Board of Directors that there has been a
willful and continuing failure of Executive to perform substantially his
obligations under this Agreement (other than as a result of Executive's death or
Disability) and, if in the judgment of the Board of Directors such willful and
continuing failure may be cured by Executive, that such failure has not been
cured by Executive within ten (10) business days after written notice of such
was given to Executive by the Board of Directors, or that Executive has
committed an act of Misconduct (as defined below). For purposes of this
Agreement, "Misconduct" shall mean: (i) embezzlement, fraud, commission of a
felony, breach of fiduciary duty or deliberate disregard of material the Company
rules; (ii) personal dishonesty of Executive materially injurious to the
Company; (iii) an unauthorized disclosure of any Proprietary Information; or
(iv) competing with the Company while employed by the Company or during the
Restricted Period, in contravention of Section 11.

        (b)   Termination By Executive Without Good Reason. Executive may
terminate his employment hereunder at any time without Good Reason (as defined
in Section 13.2(b)) ("Termination Without Good Reason").

        (c)   In the event the Company terminates Executive's employment with
Company for Cause or by Executive Without Good Reason, Executive shall receive
all accrued but unpaid Base Salary, and benefits as of the effective date of
termination. If the Company terminates Executive's employment for Cause,
Executive shall forfeit the supplemental retirement benefit described in
Section 10(a). If Executive terminates his employment Without Good Reason,
Executive shall be

13

--------------------------------------------------------------------------------






entitled to receive the supplemental retirement benefit described in
Section 10(a) accrued as of the date of termination. In the event Executive's
employment with the Company is terminated by Company for Cause, Executive shall
forfeit and not be entitled to exercise any Stock Option granted to Executive
pursuant to this Agreement and shall lose the right to convert any and all
restricted stock units granted under this Agreement. In the event Executive's
employment with the Company is terminated by Executive during the Term of this
Agreement Without Good Reason, Executive shall forfeit all unvested Stock
Options granted under this Agreement and shall lose the right to convert any and
all restricted stock units granted under this Agreement.

        14.   Other Agreements. Executive represents and warrants to the Company
that:

        (a)   There are no restrictions, agreements or understandings whatsoever
to which Executive is a party or by which he is bound that would prevent or make
unlawful Executive's execution of this Agreement or Executive's employment
hereunder, or which are or would be inconsistent or in conflict with this
Agreement or Executive's employment hereunder, or which would prevent, limit or
impair in any way the performance by Executive of his obligations hereunder.

        (b)   Executive shall disclose the existence and terms of the
restrictive covenants set forth in this Agreement to any employer by whom
Executive may be employed during the Term (which employment is not hereby
authorized) or during the Restricted Period as defined in the Agreement Not to
Compete by and between Executive and the Company set forth in Section 11 hereof.

        15.   Survival of Provisions. The provisions of this Agreement,
including without limitation those set forth in Sections 10, 11, 12, 14, 15, 16,
19, 26, 27 and 28 hereof, shall survive the termination of Executive's
employment hereunder and the payment of all amounts payable and delivery of all
post-termination compensation and benefits pursuant to this Agreement incident
to any such termination of employment.

        16.   Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors or permitted assigns and
Executive and his executors, administrators or heirs. The Company shall require
any successor or successors expressly to assume the obligations of the Company
under this Agreement. For purposes of this Agreement, the term "successor" shall
include the ultimate parent corporation of any corporation involved in a merger,
consolidation, or reorganization with or including the Company that results in
the stockholders of the Company immediately before such merger, consolidation or
reorganization owning, directly or indirectly, immediately following such
merger, consolidation or reorganization, securities of another corporation,
regardless of whether any such merger, consolidation or reorganization is deemed
to constitute a Change in Control for purposes of this Agreement. Executive may
not assign any obligations or responsibilities under this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of Company. At any time prior to a Change in Control, Company may
provide, without the prior written consent of Executive, that Executive shall be
employed pursuant to this Agreement by any of its Affiliates instead of or in
addition to Sallie Mae or Company, and in such case all references herein to the
"Company" shall be deemed to include any such entity, provided that (i) such
action shall not relieve Company of its obligation to make or cause an Affiliate
to make or provide for any payment to or on behalf of Executive pursuant to this
Agreement, and (ii) Executive's duties and responsibilities shall not be
significantly diminished as a result thereof. The Board of Directors may assign
any or all of its responsibilities hereunder to any committee of the Board of
Directors, in which case references to Board of Directors shall be deemed to
refer to such committee.

        17.   Executive Benefits. This Agreement shall not be construed to be in
lieu of or to the exclusion of any other rights, benefits and privileges to
which Executive may be entitled as an executive of Company under any retirement,
pension, profit-sharing, insurance, hospitalization or other plans or benefits
which may now be in effect or which may hereafter be adopted.

14

--------------------------------------------------------------------------------




        18.   Board of Directors Service. Subject to re-election by a vote of
stockholders, Executive shall continue to serve on the Board of Directors
through the Term and shall offer to tender his resignation from the Board of
Directors upon expiration of the Term, or upon any earlier termination of his
employment, which resignation may or may not be accepted.

        19.   Notices. All notices required to be given to any of the parties of
this Agreement shall be in writing and shall be deemed to have been sufficiently
given, subject to the further provisions of this Section 18, for all purposes
when presented personally to such party, or sent by facsimile transmission, any
national overnight delivery service, or certified or registered mail, to such
party at its address set forth below:

        (a)   If to Executive:


Thomas J. Fitzpatrick
1453 Park Garden Lane
Reston, VA 20194

        (b)   If to Company:


SLM Corporation
Sallie Mae, Inc.
12061 Bluemont Way
Reston, VA 20190
Attention: General Counsel
Fax No. (703) 984-7695

Such notice shall be deemed to be received when delivered if delivered
personally, upon electronic or other confirmation of receipt if delivered by
facsimile transmission, the next business day after the date sent if sent by a
national overnight delivery service, or three (3) business days after the date
mailed if mailed by certified or registered mail. Any notice of any change in
such address shall also be given in the manner set forth above. Whenever the
giving of notice is required, the giving of such notice may be waived in writing
by the party entitled to receive such notice.

        20.   Entire Agreement; Amendments. This Agreement and any other
documents, instruments or other writings delivered or to be delivered in
connection with this Agreement as specified herein constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all prior and contemporaneous agreements, understandings, and
negotiations, whether written or oral, with respect to the terms of Executive's
employment by Company. This Agreement may be amended or modified only by a
written instrument signed by all parties hereto.

        21.   Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.

        22.   Governing Law. This Agreement shall be governed and construed as
to its validity, interpretation and effect by the laws of the Commonwealth of
Virginia.

        23.   Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or such provisions, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

        24.   Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

15

--------------------------------------------------------------------------------




        25.   Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.

        26.   Specific Enforcement; Extension of Period. Executive acknowledges
that the restrictions contained in Sections 11 and 12 hereof are reasonable and
necessary to protect the legitimate interests of Company and its Affiliates,
that Company would not have entered into this Agreement in the absence of such
restrictions, and the Company through this Agreement has provided adequate
consideration for the restrictions contained in Sections 11 and 12. Executive
also acknowledges that any breach by him of Sections 11 or 12 hereof will cause
continuing and irreparable injury to Company for which monetary damages would
not be an adequate remedy. Executive shall not, in any action or proceeding by
Company to enforce Sections 11 or 12 of this Agreement, assert the claim or
defense that an adequate remedy at law exists. In the event of such breach by
Executive, Company shall have the right to enforce the provisions of Sections 11
and 12 of this Agreement by seeking injunctive or other relief in any court, and
this Agreement shall not in any way limit remedies at law or in equity otherwise
available to Company. In the event that the provisions of Sections 11 or 12
hereof should ever be adjudicated to exceed the time, geographic, or other
limitations permitted by applicable law in any applicable jurisdiction, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
time, geographic, or other limitations permitted by applicable law.

        27.   Section 409A. Executive and the Company agree to cooperate to make
such amendments to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and additional taxes under Section 409A of the Code;
provided however, that the parties agree that any such amendment shall neither
materially increase the cost to, or liability of the Company under the
Agreement. The Company covenants to administer the compensation provided for
under this Agreement according to the terms of the Agreement and any other
agreement(s) entered into pursuant hereto (including option grant and restricted
stock unit grant agreements) (as this Agreement or any such agreement may be
amended) and, subject to the foregoing, so as to avoid the imposition upon
Executive of any additional tax under Code Section 409A(a)(1)(b) with respect to
such compensation.

        28.   Arbitration. Any dispute or claim, other than those referred to in
Section 26, arising out of or relating to this Agreement or otherwise relating
to the employment relationship between Executive and Company (including but not
limited to any claims under Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Age Discrimination in
Employment Act; the Family and Medical Leave Act; and the Employee Income
Retirement Security Act) shall be submitted to Arbitration, in Fairfax County,
Virginia, and except as otherwise provided in this Agreement shall be conducted
in accordance with the rules of, but not under the auspices of, the American
Arbitration Association. The arbitration shall be conducted before an
arbitration tribunal comprised of three individuals, one selected by Company,
one selected by Executive, and the third selected by the first two. The parties
and the arbitrators selected by them shall use their best efforts to reach
agreement on the identity of the tribunal within ten (10) business days of
either party to this Agreement submitting to the other party a written demand
for arbitration. The proceedings before the tribunal shall take place within
twenty (20) business days of the selection thereof. Executive and Company agree
that such arbitration will be confidential and no details, descriptions,
settlements or other facts concerning such arbitration shall be disclosed or
released to any third party without the specific written consent of the other
party, unless required by law or court order or in connection with enforcement
of any decision in such arbitration. Any damages awarded in such arbitration
shall be limited to the contract measure of damages, and shall not include
punitive damages. The parties shall equally divide the costs of the arbitrators,
and each party shall bear his or its attorneys' fees and other costs, except
that the arbitrators may specifically direct one party to bear the entire cost
of the arbitration, including all attorneys' fees, if the arbitrators determine
that such party acted in bad faith. Nothing in this

16

--------------------------------------------------------------------------------




Agreement shall limit the Company's rights to reimbursement of amounts pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002.

        29.   Confirmation of Extension. If both parties to this Agreement give
written notice to the General Counsel of the Company no later than 5:00 p.m.
eastern standard time on December 1, 2007 of their desire to extend the Term of
the Agreement, then the Term shall extend for a one-year period until May 31,
2009, (the "First-Year Extension"). During the "First-Year Extension," Executive
may elect to continue his employment in a reduced executive role and the Board
of Directors shall accept such an election. If Executive continues employment in
the role of Chief Executive Officer, all compensation and benefit arrangements
provided for in this Agreement shall remain in force during the First-Year
Extension; no additional stock-based compensation shall be provided. If
Executive continues employment in a reduced executive role, both parties agree
to negotiate compensation and benefit arrangements commensurate with that
reduced role.

        If both parties to this Agreement give written notice to the General
Counsel of the Company no later than 5:00 p.m. eastern standard time on
December 1, 2008 of their desire to extend the Term of the Agreement, then the
Term shall extend for a one-year period until May 31, 2010, (the "Second-Year
Extension"). During the "Second-Year Extension," Executive may (and if he so
elected during the First-Year Extension, Executive must) elect to continue his
employment in a reduced executive role and the Board of Directors shall accept
such an election. Both parties agree to negotiate compensation and benefit
arrangements commensurate with the Executive's role during the Second-Year
Extension.

17

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed the day and year first written above.

SLM Corporation    
By:
 
/s/  ROBERT S. LAVET      

--------------------------------------------------------------------------------


 
/s/  THOMAS J. FITZPATRICK      

--------------------------------------------------------------------------------


Title:
 
Senior Vice President & General Counsel

--------------------------------------------------------------------------------


 
 

18

--------------------------------------------------------------------------------



Schedule A

Target Benefit Amount

Date

--------------------------------------------------------------------------------

  Age

--------------------------------------------------------------------------------

  Life
Annuity

--------------------------------------------------------------------------------

01/01/2005   56   $134,000 03/31/2005   56   $142,750 12/31/2005   57   $169,000
12/31/2006   58   $208,000 12/31/2007   59   $251,000 12/31/2008   60   $300,000
12/31/2009   61   $356,000 12/31/2010   62   $422,000

Mr. Fitzpatrick's Target Benefit Amount will accrue during a year on a
straight-line basis, upon the last day worked in each month. As an example,
Mr. Fitzpatrick's March 31, 2005 accrued benefit is $142,750
($35,000 × 3/12 + $134,000).

19

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
